

114 SRES 728 IS: Recognizing the instrumental role United States global food security programs, particularly the Feed the Future program, have played in reducing global poverty, building resilience and tackling hunger and malnutrition around the world, and calling for continued investment in global food security in the face of the economic impact of COVID–19.
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 728IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Casey (for himself and Mr. Risch) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing the instrumental role United States global food security programs, particularly the Feed the Future program, have played in reducing global poverty, building resilience and tackling hunger and malnutrition around the world, and calling for continued investment in global food security in the face of the economic impact of COVID–19.Whereas food security and nutrition are fundamental to human development, particularly in the critical 1,000 day window until a child’s second birthday, and persistent hunger and malnutrition stunt children’s mental and physical development and hinder the health, prosperity, and security of societies;Whereas food insecurity and malnutrition in low- and middle-income countries force tens of millions of people into poverty, contribute to political and social instability, and erode economic growth;Whereas in its 2014 Worldwide Threat Assessment of the United States, the United States intelligence community reported that the lack of adequate food will be a destabilizing factor in countries important to United States national security and has since consistently linked global food insecurity to broader instability;Whereas, despite decades of progress, the State of Food Security and Nutrition in the World report for 2020 indicates that global hunger has increased since 2014, with 2,000,000,000 people worldwide currently experiencing food insecurity, of which nearly 750,000,000 people are facing severe food insecurity, and 10,000,000 more people having fallen into hunger between 2018 and 2019, 144,000,000 children stunted, and 47,000,0000 children experiencing wasting;Whereas the COVID–19 pandemic has exposed vulnerabilities in global food systems and food supply chains, and has severely exacerbated existing food security shocks, such as the Fall Army Worm and desert locust infestations in the Horn of Africa region, particularly in Kenya, Ethiopia, and Somalia, as well as parts of Asia and the Middle East, which already represented an unprecedented threat to global food security and livelihoods;Whereas the COVID–19 pandemic and its second-order impacts are expected to dramatically worsen the state of global food security and nutrition, with preliminary assessments predicting a doubling of severe hunger (from 135,000,000 to 265,000,000 people) and an increase in child wasting (from 47,000,000 to 52,000,000) by the end of 2020;Whereas the United States has been a global leader in addressing food insecurity on a bipartisan basis and across Administrations, particularly in response to the global food price crisis in 2007–2008 and subsequent launch of the whole-of-government, United States Agency for International Development-led, Feed the Future program in 2010;Whereas the late Senator Richard Lugar of Indiana was instrumental in advancing United States efforts to reduce global poverty through smart investments in agriculture and food security, including through his stewardship of the Global Food Security Acts of 2008 and 2009, support for the launch of the Feed the Future program in 2010, and continued advocacy to formally authorize the Feed the Future program through enactment of the Global Food Security Act of 2016 (Public Law 114–195) and the Global Food Security Reauthorization Act of 2018 (Public Law 115–266);Whereas the Global Food Security Act of 2016 (Public Law 114–195), as enacted in 2016 and reauthorized in 2018, required the development and implementation of a comprehensive United States Government Global Food Security Strategy and codified the Feed the Future framework, strengthening its accountability and transparency mechanisms, deepening interagency engagement, and engaging a broad coalition of stakeholders, including faith-based and civil society organizations, universities and research institutions, the United States private sector, and United States farm and commodity organizations;Whereas Feed the Future investments have helped transform countries’ food systems and improve their own food security and nutrition, with investments currently focused in twelve target countries and 35 aligned countries and regions in Asia, Central America, and east, southern, and west Africa;Whereas according to its most recent progress report, Feed the Future has helped more than 23,400,000 people lift themselves out of poverty, prevented 3,400,000 children from being stunted, and ensured that 5,200,000 families no longer suffer from hunger in areas where the program operates;Whereas Feed the Future is making significant progress towards building local capacity and resilience by promoting inclusive economic growth, strengthening monitoring and evaluation, implementing sustainable agricultural practices, risk management, improving forecasting and adaptation, and building the agricultural capacity of rural communities;Whereas Feed the Future also is advancing women’s economic empowerment by providing targeted technical assistance to women working in agricultural systems and equipping women with adequate tools, training, and technology for small-scale agriculture;Whereas Feed the Future investments benefit communities in the United States as well, including by increasing United States trade and agricultural exports to Feed the Future countries by more than $1,400,000,000 since inception; andWhereas Feed the Future investments in international agricultural research and development through partnerships with United States universities and land-grant institutions, international research systems, such as the Consortium of International Agricultural Research Centers, and other organizations will help the United States agricultural sector prepare for, adapt to, and remain resilient amid evolving threats; Now, therefore, be it That the Senate—(1)supports continued investment in United States global food security programs, and particularly through the Feed the Future program’s comprehensive, multi-sectoral, transparent, data and results-driven approach toward reducing hunger, poverty, and malnutrition in low- and middle-income countries;(2)recognizes the need to deepen and extend these efforts in order to achieve the global goal of ending hunger by 2030, particularly in the face of unprecedented challenges posed by the COVID–19 pandemic, political and social instability, high levels of human displacement, gender inequities, extreme natural shocks, and the increasing prevalence of invasive agricultural pests, such as desert locusts and the Fall Army Worm;(3)supports United States Government efforts to focus on improving nutrition and health, building resilience, integrating water, sanitation, and hygiene and empowering women, youth, and smallholder farmers;(4)calls on the United States Agency for International Development to—(A)annually review the Feed the Future program and, as appropriate, expand the list of target countries, including those in fragile contexts;(B)include information on all countries benefitting from direct Feed the Future investments, to include both focus and aligned countries, in annual reporting in order to further enhance the program’s commitment to transparency and impact;(C)develop a robust multi-sectoral learning agenda for maternal and child malnutrition and its causes, with a focus on the 1,000 day window until a child’s second birthday;(D)strongly amplify the critical role of women and smallholder farmers in enhancing food security and catalyzing agriculture-led economic growth; and(E)advance the New Partnerships Initiative by promoting, building the capacity of, and entering into partnerships with locally-led organizations under the Feed the Future program;(5)calls on the relevant Federal agencies identified under the United States Government Global Food Security Strategy, including the United States Departments of State, Agriculture, Commerce, and Treasury, and the United States Agency for International Development, the Millennium Challenge Corporation, the International Development Finance Corporation, the Peace Corps, the Office of the United States Trade Representative, the U.S. Africa Development Foundation, and the U.S. Geological Survey, to—(A)continue to advance global food security as a United States foreign assistance priority, enhance inter-agency coordination under the Global Food Security Strategy, and align relevant programs with the Feed the Future program’s needs-based, multi-sectoral approach; and(B)contribute to the development of an updated Global Food Security Strategy and a Global Food Security Research Strategy in 2021 to guide and inform Feed the Future activities between 2022 and 2026.